UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7768



LARRY DARNELL SPEARS,

                                            Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1198-1)


Submitted:   June 23, 2005                  Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Darnell Spears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Darnell Spears appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition

challenging the revocation of his state parole.                Because the

district court subsequently vacated the order and has reinstated

Spears’ § 2254 proceeding, we deny a certificate of appealability

and dismiss this appeal.      In light of this disposition, we deny

Spears’ motion to remand.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -